NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MATTHEW D. RYBOLT,                          )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3241
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.


PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BADALAMENTI, JJ., Concur.